Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
This is in response to the amendment filed 02/12/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 15, 18-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrino et al. (US 2007/0288023 A1) in view of Dreyfuss et al. (US 2007/0073299 A1; hereinafter referred to as “Dreyfuss ‘299”), in view of van der Burg et al. (US 2009/0171400 A1), Dreyfuss et al. (US 2005/0222619 A1; hereinafter referred to as “Dreyfuss ‘619”), and Schmiedling et al. (U.S. Patent Publication Number 2003/0069604)
Regarding claims 15, 18-23, Pellegrino discloses a method of performing a partial thickness rotator cuff repair (see partial thickness tear 100 in Figure 2A), the method comprising the steps of:
Inserting a first suture anchor 110 (Figure 2B) through a tendon 102 of a rotator cuff 102 and then anchoring the first suture anchor into a humerus 104.
Inserting a second suture anchor 140 (Figure 2H) into the humerus.
Passing a first length of suture 116 from the first suture anchor 110 through the tendon and to the second suture anchor 140 whereby to hold the tendon to the humerus (Paragraphs [0026], [0028]).
Passing a second length of suture 114 (Figure 2F) from the first suture anchor 110 and through the tendon 102 (Paragraphs [0026], [0028]).
Anchoring a third suture anchor 142 (Figure 2H) into the humerus 104 and passing the second length of suture 114 to the third suture anchor (Paragraphs [0026], [0028]).

However, Dreyfuss ‘299 teaches a similar suture anchor 1 (Figures 5-8) for securing a suture 5 to bone, wherein the suture anchor comprises external threads (see "External Threads” in Figure 7 below) that thread into the bone during anchoring, a first length of suture 5 passing into an axially oriented bore 15 into an elongated body 3 of the suture anchor from a proximal end of the body, passing over a suture attachment 9 adjacent a distal end of the body and passing back out of the bore from the proximal end of the body, and wherein the body comprises two axially aligned spine members (see “Spine” in Figures 5 and 7) with the bore being open between the spine members and between the external threads. Examiner notes that because the limitation "spine” has not been specifically defined in the specification, the term has been given a broad interpretation. Accordingly, as illustrated in annotated Figures 5 and 7, the body 3 of the suture anchor 1 comprises an axially oriented bore 15 in addition to a bore at the distal end. This bore at the distal end marks two opposing faces that can be construed as spines extending proximally along the body (see Figure 5). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the first suture anchor of Pellegrino by providing external threads, an axially oriented bore, a suture attachment and two axially aligned spine members, as taught by Dreyfuss ‘299, in order to effectively secure the suture to the bone in a manner that prevents detachment of the suture (Paragraphs [0011]--[0012]). Examiner notes that said modification would therefore result in the suture being slidably received upon the suture attachment.
Pellegrino as modified by Dreyfuss ‘299 is silent regarding the diameter of the first suture anchor. In particular, Pellegrino as modified by Dreyfuss ‘299 does not disclose the first suture anchor having a Examiner notes that the limitation “having a maximum diameter of 4.0 mm”, for example, has been interpreted as meaning “having a diameter in the range of 0.0-4.0 mm". 
However, van der Burg teaches that placing anchors that are too large in diameter into the humerus during a rotator cuff repair surgery may significantly compromise the strength of the bone as well as disrupt the very bone the tendon needs to heal too. In order to minimize any trauma to the bone, van der Burg teaches anchors 405 that have a maximum diameter of 2.0 mm (Paragraphs [0006], [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Pellegrino as modified by Dreyfuss ‘299, by selecting the diameter of the first suture anchor to be no more than 2.0 mm, as taught by van der Burg, for the purpose of minimizing any trauma to the bone in which the anchors are inserted, while still accomplishing the intended repair procedure (Paragraphs [0006], [0032]). Examiner notes that a diameter of no more than 2.0 mm falls in the range of less than 4.0 mm of claim 15, the range of less than 3.5 mm of claim 20, and the range of less than 2.8 mm of claim 21. 
Moreover, since Applicant has not disclosed that having the maximum diameter of the first suture anchor at this specific size solves any stated problem or is for any particular purpose above the fact that the first suture anchor can be anchored into the humerus and it appears that the method of Pellegrino would perform equally well with a first suture anchor having the maximum diameter as claimed by Applicant, it would have been an obvious matter of design choice to modify the first suture anchor of Pellegrino by utilizing the specific maximum diameter as claimed for the purpose of anchoring the humerus.
Pellegrino as modified by Dreyfuss ‘299 and van der Burg is silent regarding the particular size of the suture. Specifically, Pellegrino as modified by Dreyfuss ‘299 and van der Burg is silent regarding the suture being of gauge #2.
However, Dreyfuss ‘619 teaches a similar bone anchor 10 (Figure 1) having sutures of gauge #2 (Paragraph [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the sutures of Pellegrino as modified by Dreyfuss ‘299 and van der Burg to be 

    PNG
    media_image1.png
    560
    664
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    276
    451
    media_image2.png
    Greyscale

Annotation of Dreyfuss et al. (US 2007/0073299 A1) Figures 5 and 7
	Schmieding, from the same field of endeavor teaches a similar method as shown in Figure 1, and that it is known that the thread surface area of the anchor pull out strength of anchors is a result effective variable for the purpose of increasing pull out resistance which is desirable for the purpose of ensuring the anchor stays in place, where the anchor has a pull-out resistance from the humerus of at least 25 pounds. See paragraph [0014] and Table II.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrino in view of Dreyfuss ‘299, van der Burg, Dreyfuss ‘619,  Schmieding, and further in view of Deutsch (US 2007/0219558 A1).
Regarding claim 16, Pellegrino as modified by Dreyfuss ‘299, van der Burg and Dreyfuss ‘619 discloses the claimed invention substantially as claimed, as set forth above for claim 15.
Pellegrino as modified by Dreyfuss ‘299, van der Burg and Dreyfuss ‘619 is silent regarding the first suture anchor being formed of a bioabsorbable material. 
However, Deutsch teaches it is well known use a bioabsorbable suture anchor 104 (Figure 1a) during a rotator cuff repair surgery (Paragraphs [0006], [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Pellegrino as modified by Dreyfuss ‘299, van der Burg and Dreyfuss ‘619, by selecting the material in which the first suture anchor is formed to be bioabsorbable, as taught by Deutsch, for the purpose of allowing the suture anchor to degrade and absorb into the body over time in a safe manner. 
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrino in view of Dreyfuss ‘299, van der Burg, Dreyfuss ‘619, Schmiedling and further in view of Cordasco (US 2006/0149266 A1).
Regarding claim 17, Pellegrino as modified by Dreyfuss ‘299, van der Burg and Dreyfuss ‘619 discloses the claimed invention substantially as claimed, as set forth above for claim 15.
Although it appears from the figures that Pellegrino discloses the first suture anchor not being proud of a surface of the humerus, it is not certainly clear. 
However, Cordasco teaches it is well known to anchor a suture anchor 36 into a humerus 32 such that the suture anchor is not proud of a surface of the humerus 32 (Paragraph [0032]). 

Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) 15 have been considered but are moot in view of the Schmieding et al. reference.
Schmieding teaches a suture anchor with a pull-out resistance from the humerous of at least 25 pounds is known, and the technique for achieving a pull-out resistance from the humerous of at least 25 pounds is known. See paragraph [0014] and Table II.
U.S. patent number 5,141,520 (Goble) discloses another suture anchor with a pull-out resistance from the humerous of at least 25 pounds. See col. 6, lines 48-64.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.